  Case 3:19-cv-00575-VLB Document 28 Filed 01/24/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

NICHOLAS CLARK                              CIVIL NO. 3:19CV00575 (VLB)

     v.

COOK, ET AL.                                JANUARY 24, 2020


                   MOTION TO MODIFY SCHEDULING ORDER

      The defendant, Dr. Gerald Valletta, moves nuc pro tunc, for modification of

the scheduling order deadlines with respect to discovery and disposition

motions.

      The Defendant served two discovery requests on the Plaintiff on November

1, 2019, one being a Request for Interrogatories (Exhibit 1) and the other being a

Request for Production (Exhibit 2). Plaintiff has not provided any compliance.

Rather, Plaintiff served two documents on Defendant's counsel, one entitled

"Response to Request for Interrogatories" (Exhibit 3) and the other entitled

"Response to Request for Production" (Exhibit 4). Neither provided any

compliance. Instead, Plaintiff claims that he lacks resources to adequately

respond to the interrogatories and that he is unsure of how to respond to the

production requests and that he needs the assistance of counsel. Plaintiff has not

filed any objections to the discovery.

      In addition, Plaintiff has filed a second motion for the appointment of

counsel (ECF No. 23) and a Request from Status Conference (ECF No. 25). The
  Case 3:19-cv-00575-VLB Document 28 Filed 01/24/20 Page 2 of 5




Court denied the motion to appoint counsel today, but a renewed motion is highly

likely.

          On November 6, 2019, Defendant moved for a mental health evaluation of

Plaintiff pursuant to Fed. R. Civ. P. 35 (ECF No. 24). The mental health evaluation

is essential to the defense of the claims made by Plaintiff, which will include

expert opinion regarding gender dysphoria in general, Plaintiffs particular

diagnosis and manifestation thereof, other conditions of Plaintiff, and the

remedies Plaintiff seeks. A detailed explanation of the need for the mental health

evaluation is set forth in the memorandum in support of the motion for the mental

health evaluation (ECF No. 24-2). The Court has not ruled on that motion.

          Undersigned has been diligent in the handling of this case, having filed an

answer on October 1, 2019, and serving the initial disclosures required by the

Standing Order (ECF No. 11) on September 13, 2019, which included 1,295 pages

of production. It was not feasible to move for summary judgment absent

discovery response form the Plaintiff nor the mental health evaluation Defendant

has moved to secure. In addition, undersigned learned yesterday, January 23,

2020, that Plaintiff has filed another civil action in which he alleges that he was

sexually assaulted while incarcerated in the summer of 2011. That action is

captioned Clark v. Hanley, et. al, 3:18-cv-1765-JAM. The allegations in that action

are likely to be relevant in expert professional assessment of some of Plaintiffs

claims in this actin and warrant additional discovery.




                                           2
 Case 3:19-cv-00575-VLB Document 28 Filed 01/24/20 Page 3 of 5




      The forgoing constitutes good cause for modification of the scheduling

order. This motion is not made at least three days before the date for filing

dispositive motions, which deadline was two days ago, January 22, 2020 (8

months from Review Order of May 22, 2019). The prior filings seeking a mental

health examination of Plaintiff, the stonewalling of discovery by Plaintiff, as well

as Plaintiff being pro se and seeking a status conference with the Court, led

undersigned to anticipate raising all of the foregoing issues in a telephonic status

conference at which time a request would have been presented to modify the

discovery and dispositive motion deadlines. Undersigned believes the foregoing

warrants adequate justification for the Court to grant the requested extension

even though it is sought after the expiration of the deadlines in question.

      On January 24, 2020 undersigned spoke with Plaintiff and advised that this

motion would be filed. Plaintiff advised undersigned that he did not fell capable of

taking a position on the motion, either consenting to it or objecting, without the

assistance of counsel.

      WHEREFORE, the Defendant moves for modification of the scheduling

order that allows adequate time for the Court to rule of the mount for mental

health examination and, presuming the motion is granted, scheduling and

conducting that examination by Plaintiffs out-of-state expert and disclosure of

the expert's report. In addition, additional time is sought to compel Plaintiffs

compliance with outstanding discovery and take his deposition after he provides

compliance, including production of properly executed authorizations to obtain



                                         3
  Case 3:19-cv-00575-VLB Document 28 Filed 01/24/20 Page 4 of 5




his past mental health and medical records, school records, employment records

and similar matter that was sought in the discovery requests. A motion to compel

compliance with outstanding discovery is being filed simultaneously herewith.

Thereafter, additional time is sought to file a dispositive motion.

                                       DEFENDANTS
                                       Cook, Et Al.

                                       WILLIAM TONG
                                       ATTORNEY GENERAL


                                    BY: /s/ Thomas J. Davis, Jr.
                                      Thomas J. Davis, Jr.
                                      Assistant Attorney General
                                      110 Sherman Street
                                      Hartford, CT 06105
                                      Federal Bar #ct17835
                                      E-Mail: thomas.davisct.qov
                                       Tel.: (860) 808-5450
                                       Fax: (860) 808-5591




                                          4
  Case 3:19-cv-00575-VLB Document 28 Filed 01/24/20 Page 5 of 5




                                   CERTIFICATION

      I hereby certify that on January 24, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the

Court's system. A copy was also sent to the following:

      Nicholas Clark, Inmate #355139
      Garner Correctional Institution
      50 Nannawauk Road
      P.O. Box 5500
      Newtown, CT 06470



                                         /s/ Thomas J. Davis, Jr.
                                        Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                           5
